UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 28, 2012 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-03319 DGT HOLDINGS CORP. (Exact name of registrant as specified in its charter) NEW YORK 13-1784308 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) , BAY SHORE, NY (Address of principal executive offices) (Zip Code) 631-231-6400 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ýNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ýNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No ý The number of shares of Registrant’s common stock outstanding as of March 1, 2012 was 3,839,468. DGT HOLDINGS CORP. Table of Contents Page No. PART I FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS 3 Statements of Operations for the Three and Six Months ended January 28, 2012 andJanuary 29, 2011 3 Balance Sheets as of January 28, 2012 and July 30, 2011 4 Statements of Cash Flows for the Six Months ended January 28, 2012 andJanuary 29, 2011 5 Notes to Financial Statements 6-11 Item 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 12-17 Item 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 17 Item 4.CONTROLS AND PROCEDURES 17 PART II - OTHER INFORMATION Item 1.LEGAL PROCEEDINGS 18 Item 1A.RISK FACTORS 18 Item 2 (c)UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 18 Item 6.EXHIBITS 18 SIGNATURES 19 EX-31.1 (EX-31.1):Certification EX-31.2 (EX-31.2):Certification EX-32.1 (EX-32.1):Certification EX-32.2 (EX-32.2):Certification 101.INS XBRL Instance Document 101.SCH XBRL Schema Document 101.CAL XBRL Calculation Linkbase Document 101.LAB XBRL Labels Linkbase Document 101.PRE XBRL Presentation Linkbase Document 101.DEF XBRL Definition Linkbase Document PART I - FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS DGT HOLDINGS CORP. STATEMENTS OF OPERATIONS (DOLLARS IN THOUSANDS EXCEPT PER SHARE AMOUNTS) (UNAUDITED) Three Months Ended Six Months Ended January 28, January 29, January 28, January 29, SALES $ COST OF SALES GROSS MARGIN Selling, general and administrative Research and development 31 36 80 77 Total operating expenses OPERATING LOSS ) Interest income 75 20 25 Interest expense ) LOSS FROM CONTINUING OPERATIONS BEFORE INCOME TAXES ) Income tax provision 38 - 38 1 LOSS FROM CONTINUING OPERATIONS ) Discontinued operations, net of tax Gain on disposal of discontinued operations, net of tax - - NET INCOME $ NET INCOME (LOSS) PER BASICAND DILUTED SHARE: Loss from continuing operations $ ) $ ) $ ) $ ) Income from discontinued operations Net income $ Weighted average shares outstanding* * Adjusted for 1 for 50 and 4 for 1 stock splits effective January 6, 2011 (Note 1). See notes to financial statements. 3 DGT HOLDINGS CORP. BALANCE SHEETS (DOLLARS IN THOUSANDS EXCEPT PAR VALUE) (UNAUDITED) January 28, July 30, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash - Trade receivables (net of allowance for doubtful accounts of $39 and $31 at January 28, 2012 and July 30, 2011, respectively) Inventories (net of allowance for excess and obsolete of $1,109 and $1,175 at January 28, 2012 and July 30, 2011, respectively) Prepaid expenses and other current assets Current assets of discontinued operations - Total current assets NON-CURRENT ASSETS: Property plant and equipment, net Deferred income taxes - Promissory note receivable - Other assets 83 95 Non-current assets of discontinued operations - Total non-current assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES: Current portion of long-term debt $
